Exhibit 10.15
Execution Copy
COOPERATION AGREEMENT
          THIS COOPERATION AGREEMENT (as amended or supplemented from time to
time, the “Agreement”) dated as of April 19, 2010 and effective as provided in
Section 5.01, among Doral Financial Corporation (the “Company”), a corporation
organized under the laws of the Commonwealth of Puerto Rico; Doral Holdings
Delaware, LLC, a Delaware limited liability company (“Doral Holdings”); Doral
Holdings L.P., an exempted limited partnership organized under the laws of the
Cayman Islands (“Doral LP”); and Doral GP Ltd., an exempted company incorporated
under the laws of the Cayman Islands (“Doral GP”).
          WHEREAS, the Company has offered to sell 12,999,999 shares of the
Company’s common stock, $0.01 par value (the “Common Stock”) and up to 538,253
shares of the Company’s Mandatory Convertible Non-Cumulative Non-Voting
Convertible Preferred Stock, $1.00 par value and $1,000 liquidation preference
per share, with the terms set forth in the Certificate of Designations attached
as Exhibit A hereto (such Certificate of Designations, the “Certificate of
Designations,” and such shares of Preferred Stock issued pursuant to the Stock
Purchase Agreement, the “Preferred Stock”), which shares of Preferred Stock are
mandatorily convertible into shares of Common Stock at the Conversion Price (as
defined in the attached Certificate of Designations) (the “Conversion Shares,”
and together with the Common Stock and the Preferred Stock, the “Shares”) in two
tranches: (i) a tranche of $180 million consisting of 180,000 shares of
Preferred Stock with an initial Conversion Price of $4.75 per share (the
“Non-Contingent Tranche”), and (ii) a tranche of $420 million consisting of
12,999,999 shares of Common Stock at a price of $4.75 per share and 358,253
shares of Preferred Stock at an initial Conversion Price of $4.75 per share (the
“Contingent Tranche”);
          WHEREAS, the Company intends to use the proceeds from the offering of
the Non-Contingent Tranche to provide additional capital to the Company to
facilitate qualifying as a bidder (through Doral Bank, a Puerto Rico commercial
bank and wholly owned subsidiary of the Company) for the acquisition of certain
assets and liabilities of one or more banks from the Federal Deposit Insurance
Corporation (the “FDIC”), as receiver and, if Shares are issued in the
Contingent Tranche, the Company intends to use the proceeds from such issuance
to provide additional capital to the Company following the Acquisition if it is
consummated;
          WHEREAS, the Company is substantially concurrently entering into a
stock purchase agreement (in the form attached as Exhibit B hereto, the “Stock
Purchase Agreement”) dated as of April 19, 2010, with the purchasers named
therein, pursuant to which such purchasers have agreed, on a several and not
joint basis, to purchase in the aggregate 12,999,999 shares of Common Stock and
up to 538,253 shares of Preferred Stock;
          WHEREAS, the Preferred Stock is mandatorily convertible into the
Conversion Shares upon the approval by the Company’s stockholders of the
proposals identified in the recital below, and pursuant to the Stock Purchase
Agreement, the Company has agreed to hold the Stockholder Meeting (as defined
below) for the purpose of approving the conversion of the Preferred Stock into
the Conversion Shares (the “Conversion”) and other related matters;
          WHEREAS, in order to effectuate the Conversion, the Company’s
stockholders will be required to authorize and approve the following resolutions
at the Stockholder Meeting:

1



--------------------------------------------------------------------------------



 



(a) the Conversion for purposes of New York Stock Exchange (“NYSE”)
Rule 312.03(c)(2), which requires stockholder approval when the issuance of
common stock, or securities convertible into or exercisable for common stock,
will equal or exceed 20 percent of the number of shares of common stock
outstanding before the issuance of the common stock or securities convertible
into or exercisable for common stock; and (b) the Conversion for purposes of
NYSE Rule 312.03(b)(3), which requires stockholder approval when the issuance of
common stock, or of securities convertible into or exercisable for common stock,
involves issuances to a substantial security holder (the resolutions set forth
in (a) and (b) collectively, the “Conversion Resolutions”);
          WHEREAS, as of the date hereof, Doral Holdings owns approximately 72%
of the outstanding shares of Common Stock (the “Doral Holdings Shares”);
          WHEREAS, as a condition to each Purchaser’s obligation to fund the
acquisition of Shares pursuant to the Stock Purchase Agreement, the Company is
obligated to enter into this Agreement;
          WHEREAS, pursuant to Section 2.2 of the Securityholders and
Registration Rights Agreement (as amended or supplemented from time to time, the
“Securityholders and Registration Rights Agreement”), dated as of July 19, 2007,
between Doral Holdings and the Company, so long as Doral Holdings owns at least
25% of the outstanding voting power of the Company, Doral Holdings has been
granted preemptive and notice rights with respect to certain issuances of
securities by the Company (collectively, the “Stockholder Rights”);
          WHEREAS, the Company, Doral Holdings and certain of its direct and
indirect members will enter into an assignment and amendment agreement to the
Securityholders and Registration Rights Agreement to address, among other
things, the dissolution of Doral Holdings and the Company’s obligation to keep a
Registration Statement effective for resales by certain Affiliates (as defined
below) of Doral Holdings; and
          WHEREAS, Doral Holdings has agreed with Barclays Capital not to sell,
transfer or dispose of, directly or indirectly, any Shares or any securities
into or exercisable or exchangeable for Shares without the prior written consent
of Barclays Capital until the later of (a) the earlier of (i) the 180th day
after the Closing Date (or, if no Acquisition is completed within four weeks of
the date of receipt of consideration by the Company in respect of the sale of
Shares from the Non-Contingent Tranche, then 180 days from such date of receipt
of such consideration); and (ii) the date on which the Initial Registration
Statement is declared effective; and (b) the date the Company has received
Stockholder Approval, provided that, clause (b) shall not apply to Doral
Holdings to the extent the Company has not received Stockholder Approval due to
circumstances outside the control of Doral Holdings.
          NOW THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, and
intending to be legally bound hereby, the parties hereto agree as follows:

2



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
          SECTION 1.01. Definitions. The following capitalized terms, as used in
this Agreement, shall have the meanings set forth below. Capitalized terms used
but not otherwise defined herein shall have the meanings ascribed thereto in the
Stock Purchase Agreement.
          “Advisory Agreement” has the meaning set forth in Section 5.02.
          “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly Controls, is Controlled by, or is under common Control
with, such Person.
          “Agreement” has the meaning set forth in the preamble.
          “Business Day” means a day other than a Saturday, Sunday or a general
bank holiday in San Juan, Puerto Rico or New York, New York.
          “Common Stock” has the meaning set forth in the recitals.
          “Company” has the meaning set forth in the preamble.
          “Contingent Tranche” has the meaning set forth in the recitals.
          “Control” means, when used with respect to any Person, the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “Controlling” and “Controlled” have meanings correlative to the
foregoing.
          “Conversion” has the meaning set forth in the recitals.
          “Conversion Resolutions” has the meaning set forth in the recitals.
          “Conversion Shares” has the meaning set forth in the recitals.
          “D&O Insurance” has the meaning set forth in Section 4.04.
          “Dissolution Effective Time” has the meaning set forth in
Section 4.04.
          “Dissolution Transactions” has the meaning set forth in Section 4.01.
          “Doral Holdings” has the meaning set forth in the preamble.
          “Doral Holdings Shares” has the meaning set forth in the recitals.
          “Doral LP” has the meaning set forth in the preamble.
          “FDIC” has the meaning set forth in the recitals.

3



--------------------------------------------------------------------------------



 



          “Governmental Authority” means any nation or government, any state,
commonwealth or other political subdivision thereof, any entity, authority or
body exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including, without limitation, any
government authority, agency, department, board, body, commission or
instrumentality of the United States or foreign nation, or any state,
commonwealth or other political subdivision thereof, and any court, tribunal or
arbitrator, and any self-regulatory organization.
          “Holdings Parties” means Doral Holdings, Doral LP and Doral GP.
          “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended, and the rules and regulations promulgated thereunder.
          “Losses” has the meaning set forth in Section 4.01.
          “Majority in Interest of the Purchasers” means a majority in interest
of all Shares (calculated on an as-converted basis) other than Shares owned by
Doral Holdings or a direct or indirect investor in Doral Holdings and their
respective affiliates.
          “Managing Members” means IPC AIV GP III Ltd., an exempted company
incorporated under the laws of the Cayman Islands; Perry Capital, LLC, a limited
liability company organized under the laws of Delaware; Marathon Special
Opportunity Master Fund, Ltd., an exempted company incorporated under the laws
of the Cayman Islands; D. E. Shaw Laminar Portfolios, L.L.C., a limited
liability company organized under the laws of Delaware; and Tennenbaum
Opportunities Partners V, LP, a limited partnership organized under the laws of
Delaware.
          “Non-Contingent Tranche” has the meaning set forth in the recitals.
          “NYSE” has the meaning set forth in the recitals.
          “Person” means any individual, corporation, limited liability company,
limited or general partnership, joint venture, association, joint-stock company,
trust, unincorporated organization, government or any agency or political
subdivision thereof or any other entity.
          “Preferred Stock” has the meaning set forth in the recitals.
          “Securityholders and Registration Rights Agreement” has the meaning
set forth in the recitals.
          “Shares” has the meaning set forth in the recitals.
          “Stock Purchase Agreement” has the meaning set forth in the recitals.
          “Stockholder Rights” has the meaning set forth in the recitals.
          “Taxes” means any and all taxes, charges, fees, levies or other
assessments, including, without limitation, income, gross receipts, windfall
profits, severance, property,

4



--------------------------------------------------------------------------------



 



production, sales, use, license, excise, franchise, employment, withholding,
transfer, payroll, goods and services, value-added, or minimum taxes, or any
other taxes, customs, fees, duties or other like assessments or charges of any
kind whatsoever, together with any interest, penalties, fines, related
liabilities, or additions to tax that may become payable in respect thereof,
that are imposed by any Governmental Authority.
ARTICLE II
REPRESENTATIONS AND WARRANTIES
          SECTION 2.01. Representations and Warranties of the Holdings Parties.
The Holdings Parties hereby, jointly and severally, represent and warrant to the
Company, as of the date hereof, as follows:
          (a) Authorization; Validity of Agreement. Each of the Holdings Parties
has the legal capacity and all requisite power and authority to enter into this
Agreement. This Agreement has been duly executed and delivered by each such
Holdings Party and, assuming this Agreement constitutes a valid and binding
obligation of the Company, constitutes a valid and binding obligation of such
Holdings Party, enforceable against it in accordance with its terms, except as
enforcement may be limited by general principles of equity whether applied in a
court of law or a court of equity and by bankruptcy, insolvency and similar laws
affecting creditors’ rights and remedies generally.
          (b) No Conflicts. The execution, delivery and performance by each
Holdings Party of this Agreement do not and will not (i) violate any provision
of law, rule or regulation applicable to it or any of its subsidiaries or its
certificate of incorporation or by-laws (or other organizational documents) or
(ii) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any material contractual obligation to
which it or any of its subsidiaries is a party or under its certificate of
incorporation or by-laws (or other organizational documents).
          (c) Ownership. The Doral Holdings Shares are owned by Doral Holdings
and Doral Holdings has good and valid title to all of the Doral Holdings Shares
free and clear of all claims, liens, restrictions and encumbrances of every kind
and character, except for such claims, liens, restrictions and encumbrances
arising under the Securityholders and Registrations Rights Agreement or this
Agreement.
          SECTION 2.02. Representations and Warranties of the Company. The
Company hereby represents and warrants to the Holdings Parties, as of the date
hereof, as follows:
(a) Authorization; Validity of Agreement. The Company has the legal capacity and
all requisite power and authority to enter into this Agreement. This Agreement
has been duly executed and delivered by the Company and, assuming this Agreement
constitutes a valid and binding obligation of the Holdings Parties, constitutes
a valid and binding obligation of the Company, enforceable against it in
accordance with its terms, except as enforcement may be limited by general
principles of equity whether applied in a court of law or a court of equity and
by bankruptcy, insolvency and similar laws affecting creditors’ rights and
remedies generally.

5



--------------------------------------------------------------------------------



 



          (b) No Conflicts. The execution, delivery and performance by the
Company of this Agreement do not and shall not (i) violate any provision of law,
rule or regulation applicable to it or any of its subsidiaries or its
certificate of incorporation or by-laws (or other organizational documents) or
(ii) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any material contractual obligation to
which it or any of its subsidiaries is a party or under its certificate of
incorporation or by-laws (or other organizational documents).
          (c) Transaction Agreements. The copies of the Stock Purchase Agreement
and the Certificate of Designations for the Preferred Stock attached as Exhibits
to this Agreement are true, complete and correct copies of such documents as
being entered into by the Company substantially concurrently with this Agreement
(in the case of the Stock Purchase Agreement) or as approved by the Board of
Directors of the Company (in the case of such Certificate of Designations).
          (d) Allocation. The Company has, pursuant to its rights under the
Placement Agent Agreement dated April 14, 2010, directed Barclays Capital Inc.
to prioritize the allocation of Shares such that the direct and indirect
investors in Doral Holdings shall receive, to the extent possible, all Shares
that such investors have requested.
ARTICLE III
COVENANTS OF HOLDINGS PARTIES AND THE COMPANY
          SECTION 3.01. Voting. Until receipt of Stockholder Approval, each
Holdings Party hereby agrees that at the Stockholder Meeting or any other
meeting of the stockholders of the Company called for the purpose of approving
the Conversion, however called, including any adjournment or postponement
thereof, or in connection with any written consent of the stockholders of the
Company, Doral Holdings shall, to the fullest extent that the Doral Holdings
Shares are entitled to vote thereon or consent thereto:
     (a) appear at each such meeting or otherwise cause the Doral Holdings
Shares to be cast in accordance with the applicable procedures relating thereto
so as to ensure that they are duly counted as present thereat for purposes of
calculating a quorum; and
     (b) vote (or cause to be voted), in person or by proxy, or deliver (or
cause to be delivered) a written consent covering, all of the Doral Holdings
Shares (i) in favor of all of the Conversion Resolutions; and (ii) against any
action, proposal, transaction or agreement that would compete with, or impede,
or interfere with or that would reasonably be expected to interfere with the
Conversion.
Each Holdings Party hereby covenants and agrees that, except for this Agreement,
such Holdings Party (i) has not entered into, and shall not enter into at any
time prior to receipt of Stockholder Approval, any other voting agreement or
voting trust with respect to the Doral Holdings Shares or any interest therein;
and (ii) has not granted, and shall not grant at any time prior to receipt of
Stockholder Approval, a proxy, consent or power of attorney with respect to the
Doral Holdings Shares other than a proxy in order to comply with this Agreement
appointing persons selected by the Company as proxies. The provisions of this
Section shall apply to all shares of Common

6



--------------------------------------------------------------------------------



 



Stock currently owned or hereafter acquired, of record or beneficially, by any
of the Holdings Parties.
          SECTION 3.02. Prohibition on Transfers, Other Actions. Each Holdings
Party hereby agrees that it will not, prior to the receipt of Stockholder
Approval and prior to the earlier of (i) the effectiveness of the Initial
Registration Statement and (ii) the 180th day after the Closing Date (or, if a
Failure Event occurs, the Funding Date), (a) transfer the Doral Holdings Shares,
other than to an affiliate who agrees in writing to be bound by the terms of
this Agreement; (b) voluntarily dissolve Doral Holdings or Doral LP;
(c) voluntarily enter into any agreement, arrangement or understanding with any
Person, or voluntarily take any other action, that violates or conflicts with or
would reasonably be expected to violate or conflict with, or result in or give
rise to a violation of or conflict with, such Holdings Party’s representations,
warranties, covenants and obligations under this Agreement; or (d) voluntarily
take any action that would restrict or otherwise adversely affect such Holdings
Party’s legal power, authority and right to comply with and perform such
Holdings Party’s covenants and obligations under this Agreement. The provisions
of this Section (other than clause (a)) shall apply to all shares of Common
Stock hereafter acquired, of record or beneficially, by any of the Holdings
Parties.
          SECTION 3.03. Waiver of Stockholder Rights. Doral Holdings hereby
waives, cancels and terminates the Stockholder Rights solely with respect to
(a) any issuance and sale of Shares pursuant to the Stock Purchase Agreement;
and (b) the issuance of Conversion Shares upon approval of the Conversion.
          SECTION 3.04. No Right to Step-Down Amounts. Each of the Holdings
Parties agrees that in the event that the failure to receive Stockholder
Approval by the 180th day after the Effective Date (as defined in the
Certificate of Designations) is due to the breach by any of the Holdings Parties
of their obligations under Section 3.01 or 3.02, none of (i) the Holdings
Parties or any of their respective transferees; or (ii) any of the Managing
Members or their respective Affiliates or transferees, including any Affiliates
of such transferees, shall be entitled to the benefits of the Conversion Price
Reduction provided for in Section 8(e) of the Certificate of Designations with
respect to the Preferred Stock owned by it and, solely in such event, hereby
waives any right to receive any Step-Down Amount in respect of any such
Preferred Stock.
          SECTION 3.05. Liquidation and Dissolution of Doral Holdings and Doral
LP. Promptly following the later of (i) the earlier of (x) the 180th day after
the Closing Date (or, if none, the Funding Date); and (y) the effective date of
the Initial Registration Statement; and (ii) the date on which the Company has
received Stockholder Approval, Doral GP shall, subject to applicable law, rule
or regulation, cause the dissolution of each of Doral Holdings and Doral LP and
the distribution of the assets of each of Doral Holdings and Doral LP, including
the Doral Holdings Shares. The Company shall have the right to review and
approve the required notices and other documents related to such dissolution,
such approval not to be unreasonably withheld or delayed; provided, however,
that if no response from the Company is received within two business days
following notice to the Company of such proposed notice, other document or other
matter relating to the Dissolution Transactions, such notice, other document or
other matter shall be deemed approved by the Company for all purposes of this
Agreement. Upon completion of the distribution of the assets of each of Doral
Holdings and Doral LP, Doral GP shall file or procure the filing of the relevant
certificates of cancellation and make any filings with the applicable
Governmental Authorities necessary to effect the dissolution of such Persons.
The

7



--------------------------------------------------------------------------------



 



Company will cooperate with the Holdings Parties in connection with such
dissolution and distribution, including by promptly distributing certificates
for shares of Common Stock and/or evidence of such shares of Common Stock in
book-entry form, without legends or other restrictions (in the case of such
delivery of unlegended and unrestricted shares, subject only to the intended
recipient not being an affiliate of the Company and delivery by the intended
recipient of a letter representing that it is not an affiliate of the Company)
and by timely filing all reports required to be filed by the Company under the
Exchange Act.
          SECTION 3.06. Securityholders and Registration Rights Agreement;
Registration Statement. The Company will cooperate with the Holdings Parties in
preparing and executing an assignment and amendment agreement to the
Securityholders and Registration Rights Agreement to add to the Company’s
obligations, with respect to the registration of the shares of Common Stock held
by Doral Holdings and the Registrable Securities (as defined in the Stock
Purchase Agreement) purchased by any direct or indirect investor in Doral
Holdings under the Stock Purchase Agreement, the obligation to maintain the
effectiveness, for an additional 12-month period beyond the period required by
Section 5 of the Stock Purchase Agreement, of a Registration Statement (and
otherwise on the same terms and conditions set forth in Section 5 of the Stock
Purchase Agreement) and to address the dissolution of Doral Holdings by
providing that following any such dissolution, action will be taken by (i) an
identified designee of Doral Holdings (or any other holder subsequently
identified by such initial or subsequent designee) rather than by Doral
Holdings; provided that in no event shall there be more than one designee of
Doral Holdings at any time; or (ii) at the option of Doral Holdings, the holders
of a majority of the Registrable Securities (as defined in the Securityholders
and Registration Rights Agreement). The Company will include all shares of
Common Stock held by Doral Holdings in a Registration Statement (or such lesser
amount as is requested by Doral Holdings); provided that (a) Doral Holdings
acknowledges its use (or the use by the direct or indirect investors in Doral
Holdings with respect to shares of Common Stock to be distributed by Doral
Holdings) of a Registration Statement will be subject to the terms and
conditions set forth in Section 5 of the Stock Purchase Agreement (except as
otherwise provided in this Section 3.06), including the Company’s ability to
suspend its use of a Registration Statement in accordance with the last
paragraph of Section 5.1 of the Stock Purchase Agreement; and (b) as a condition
to being included in a Registration Statement, the holder of Shares to be
registered thereunder will indemnify and hold harmless the Company, each of its
directors, each of its officers who signed such Registration Statement and each
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act from and against any losses,
claims, damages, liabilities or expenses arising out of or based upon such
Registration Statement, the Prospectus, or any amendment or supplement thereto,
in reliance upon and in conformity with written information furnished to the
Company by or on behalf of such holder expressly for use therein in the same
manner, and to the same extent, as any Purchaser has agreed to indemnify such
Persons pursuant to Section 5.4(c) of the Stock Purchase Agreement. The Company
will enter into such instruments as are reasonably requested by Doral Holdings
to grant the direct or indirect investors in Doral Holdings who are to receive
shares of Common Stock to be distributed by Doral Holdings all rights of
Purchasers under Section 5 of the Stock Purchase Agreement, assign the benefits
of this Section 3.06 to such investors and facilitate the inclusion by such
investors of such shares in a Registration Statement. For the avoidance of
doubt, the inclusion by any Person of securities in a Registration Statement
will have no impact on the ability to effect any future registration, pursuant
to the

8



--------------------------------------------------------------------------------



 



Securityholders and Registration Rights Agreement, of any such securities that
are not sold pursuant to such Registration Statement, and any such securities
that are not so sold will continue to qualify as Registrable Securities (as
defined in the Securityholders and Registration Rights Agreement), subject to
and in accordance with the Securityholders and Registration Rights Agreement.
ARTICLE IV
INDEMNIFICATION
          SECTION 4.01. Indemnification by the Company. The Company agrees to
indemnify and hold harmless, to the full extent permitted by law, each Holdings
Party, each member, limited or general partner or other security holder thereof,
each member, limited or general partner or other security holder of each such
member, limited or general partner or other security holder, each of their
respective Affiliates, officers, directors, stockholders, employees, advisors,
and agents and each Person who controls (within the meaning of the Securities
Act or the Exchange Act) such Persons from and against any and all losses,
penalties, judgments, suits, costs, claims, damages, liabilities and expenses,
joint or several (including reasonable legal expenses) (each, a “Loss” and
collectively “Losses”), excluding any Losses to the extent arising out of or
based upon a diminution in value of the Doral Holdings Shares, arising out of or
based upon (i) any untrue or alleged untrue statement of a material fact
contained in the Private Placement Memorandum or any Registration Statement
(including any final, preliminary or summary prospectus contained therein or any
amendment thereof or supplement thereto or any documents incorporated by
reference therein); (ii) any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of a prospectus or preliminary prospectus, in light of the
circumstances under which they were made) not misleading; (iii) any other
disclosure documents or other filings to be made with the Securities and
Exchange Commission or other Governmental Authority in connection with the
transactions contemplated by the Stock Purchase Agreement or this Agreement (the
“Regulatory Filings”); (iv) actions or inactions or proceedings in respect of
the foregoing whether or not such indemnified party is a party thereto; (v) the
transactions contemplated by Section 3.05 (the “Dissolution Transactions”) that
have been approved (or deemed approved) by the Company; (vi) the procedures
utilized by the Company in connection with the offering of the Shares, including
the offer of participation in such offering to the limited partners of Doral LP;
(vii) any written communications with limited partners of Doral LP made by or on
behalf of any indemnified party and approved (or deemed approved) by the
Company; or (viii) the waiver of Stockholder Rights pursuant to Section 3.03;
provided, that the Company shall not be liable to any particular indemnified
party to the extent that any such Loss arises out of or is based upon (x) any
untrue statement or alleged untrue statement or omission or alleged omission
made in any such Private Placement Memorandum, such Registration Statement, or
any Regulatory Filings or other document in reliance upon and in conformity with
information furnished to the Company by such indemnified party or any of its
Affiliates (excluding the Company) expressly for use in the preparation thereof;
(y) any willful misconduct or fraudulent, grossly negligent or criminal act or
omission, or action in bad faith by any indemnified party or any of its
Affiliates (excluding the Company and its and its subsidiaries’ officers,
directors, employees, advisors and agents); or (z) any Taxes arising out of or
based upon the Dissolution Transactions.
          SECTION 4.02. [RESERVED].

9



--------------------------------------------------------------------------------



 



          SECTION 4.03. Conduct of Indemnification Proceedings. Any Person
entitled to indemnification hereunder shall (i) give prompt written notice to
the indemnifying party of any claim with respect to which it seeks
indemnification (provided that any delay or failure to so notify the
indemnifying party shall relieve the indemnifying party of its obligations
hereunder only to the extent, if at all, that it is actually and materially
prejudiced by reason of such delay or failure) and (ii) permit such indemnifying
party to assume the defense of such claim with counsel reasonably satisfactory
to the indemnified party; provided that any Person entitled to indemnification
hereunder shall have the right to select and employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such Person unless (A) the indemnifying party
has agreed in writing to pay such fees or expenses, (B) the indemnifying party
shall have failed to assume the defense of such claim within a reasonable time
after receipt of notice of such claim from the Person entitled to
indemnification hereunder and employ counsel reasonably satisfactory to such
Person, (C) the indemnified party has reasonably concluded (based upon advice of
its counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, or (D) in the reasonable judgment of any such Person
(based upon advice of its counsel) a conflict of interest may exist between such
Person and the indemnifying party with respect to such claims (in which case, if
the Person notifies the indemnifying party in writing that such Person elects to
employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of such claim
on behalf of such Person). No indemnifying party shall consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of an unconditional release from all liability in respect to such claim or
litigation without the prior written consent of such indemnified party. If such
defense is not assumed by the indemnifying party, the indemnifying party will
not be subject to any liability for any settlement made without its prior
written consent, but such consent may not be unreasonably withheld or delayed.
It is understood that the indemnifying party or parties shall not, except as
specifically set forth in this Section 4.03, in connection with any proceeding
or related proceedings in the same jurisdiction, be liable for the reasonable
fees, disbursements or other charges of more than one separate firm admitted to
practice in such jurisdiction at any one time.
          SECTION 4.04. D&O Insurance. Prior to or as of the effectiveness of
the dissolution of Doral LP (the “Dissolution Effective Time”), the Company
shall purchase a six-year “tail” prepaid policy with respect to the current
directors’ and officers’ liability insurance maintained by the Company (“D&O
Insurance”) which will cover directors of Doral GP Ltd in respect of acts or
omissions by members of the Doral GP Ltd Board of Directors occurring at or
prior to the Dissolution Effective Time, covering each member on terms and
conditions not materially less favorable to the beneficiaries thereof, in the
aggregate, than the D&O Insurance. In the event such a “tail” policy is
purchased by the Company, the Company will maintain such “tail” policy in full
force and effect and continue to honor its respective obligations thereunder.
          SECTION 4.05. Indemnification Primary Responsibility of the Company.
Notwithstanding the fact that certain indemnified parties may have rights to
indemnification from one or more Holdings Parties or other Persons with which
such indemnified party is associated, the Company shall be fully and primarily
responsible for payment to such indemnified parties pursuant to and in
accordance with this Agreement, irrespective of any other right of recovery such
indemnified party may have from a Holdings Party or other Person.

10



--------------------------------------------------------------------------------



 



Under no circumstances will the Company be entitled to any right of subrogation
or contribution by any Holdings Party or other Person and no right of
advancement or recovery that the applicable indemnified party may have from a
Holdings Party or other Person shall reduce or otherwise alter the rights of
such indemnified party or the obligations of the Company hereunder.
ARTICLE V
MISCELLANEOUS
          SECTION 5.01. Effectiveness; Termination. (a) This Agreement shall
become effective only upon the consummation of the sale of the non-contingent
shares of Offered Preferred Stock on the Funding Date in accordance with the
terms of the Stock Purchase Agreement. If such Funding Date does not occur by
the date that is two weeks from the date hereof or the Stock Purchase Agreement
is terminated pursuant to its terms without the Funding Date occurring, this
Agreement shall expire without becoming effective.
          (b) After becoming effective pursuant to Section 5.01(a), this
Agreement shall terminate and be of no further force and effect upon the later
of the consummation of the Dissolution Transactions and the consummation of the
Conversion; provided that (x) the provisions of Section 3.06 and Articles IV and
V shall survive such termination, and (y) nothing herein shall relieve any party
from liability hereof for any breach of this Agreement prior to such
termination.
          SECTION 5.02. Expenses. Pursuant to Section 4(b) of the Advisory
Services Agreement dated as of July 19, 2007, by and between Bear Stearns
Merchant Manager III and the Company (the “Advisory Agreement”), the Company is
obligated to promptly reimburse Doral LP for all documented “Partnership
Expenses” other than the “Doral Transaction Fee” (as each such term is defined
in Doral LP’s limited partnership agreement, as in effect on July 19, 2007)
incurred prior to the termination of the Advisory Agreement. Regardless of
whether the Advisory Agreement is terminated, the Company agrees to reimburse
each of the Holdings Parties and any limited or general partner of Doral LP for
any Partnership Expenses through the termination of this Agreement pursuant to
Section 5.01and for all other documented expenses incurred with respect to the
Dissolution Transactions. In addition, the Company agrees to reimburse each of
the Holdings Parties and any of the limited or general partners of Doral LP (or
their respective ultimate parent entities) for any filing fees paid by such
Persons in respect of the filing of a premerger notification and report form
required by the HSR Act in connection with the transactions contemplated by this
Agreement or the Stock Purchase Agreement. Except as set forth in the Advisory
Agreement or this Section 5.02, each party and each member, stockholder, limited
or general partner thereof shall pay its respective fees and expenses related to
the transactions contemplated by this Agreement, including fees and expenses of
its own financial or other consultants, investment bankers, accountants and
counsel.
          SECTION 5.03. No Ownership Interest. Nothing contained in this
Agreement shall be deemed to vest in the Company any direct or indirect
ownership or incidence of ownership of or with respect to any Doral Holdings
Shares. All rights, ownership and economic benefits of and relating to the Doral
Holdings Shares shall remain vested in and belong to Doral Holdings, and the
Company shall have no authority to direct Doral Holdings in the voting or
disposition of any of the Doral Holdings Shares, except as otherwise provided
herein.

11



--------------------------------------------------------------------------------



 



          SECTION 5.04. Notice. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by confirmed
facsimile or by registered or certified mail (postage prepaid, return receipt
requested) to the respective parties at the following addresses (or at such
other address for a party as shall be specified by like notice):

     
(a)
  if to the Company, to:
 
   
 
  Doral Financial Corporation
 
  1451 Franklin D. Roosevelt Avenue
 
  San Juan, Puerto Rico 00920-2717
 
  Attention: Enrique R. Ubarri
 
  Facsimile: (787) 474-8014
 
   
 
  with a copy to:
 
   
 
  Cleary Gottlieb Steen & Hamilton LLP
 
  One Liberty Plaza
 
  New York, NY 10006
 
  Attention: Victor I. Lewkow; Leslie N. Silverman
 
  Facsimile: (212) 225-3999
 
   
(b)
  if to a Holdings Party, to:  
 
  Doral Holdings Delaware, LLC
 
  c/o Irving Place Capital
 
  277 Park Avenue, 39th Floor
 
  New York, NY 10172
 
  Attention: David King; Josh Neuman
 
  Facsimile: (212) 551-4541
 
   
 
  with a copy (which shall not constitute notice) to:
 
   
 
  Simpson Thacher & Bartlett LLP
 
  425 Lexington Avenue
 
  New York, N.Y. 10017
 
  Attention: Ellen Patterson
 
  Facsimile: (212) 455-2502

          SECTION 5.05. Interpretation. The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. In this Agreement (a) words denoting the
singular include the plural and vice versa; (b) “it” or “its” or words denoting
any gender include all genders; and (c) the word including shall mean
“including, without limitation,” whether or not expressed. The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section references are to this Agreement unless otherwise
specified.

12



--------------------------------------------------------------------------------



 



          SECTION 5.06. Counterparts. This Agreement may be executed by
facsimile and in counterparts, all of which shall be considered one and the same
agreement, it being understood that all parties need not sign the same
counterpart.
          SECTION 5.07. Concerning the Third Party Beneficiaries. The parties
acknowledge and agree that the Purchasers are intended to be third party
beneficiaries of Section 3.01 and Section 3.02 of this Agreement and a Majority
in Interest of the Purchasers has the right to enforce these Sections directly
to the extent a Majority in Interest of the Purchasers deems such enforcement
necessary or advisable to protect the rights of the Purchasers under
Section 3.01 and Section 3.02 of this Agreement.
          SECTION 5.08. Entire Agreement. This Agreement and, to the extent
referenced herein, the Stock Purchase Agreement, together with the several
agreements and other documents and instruments referred to herein or therein or
annexed hereto or thereto, constitute the entire agreement, and supersede all
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter hereof.
          SECTION 5.09. Governing Law; Venue. This Agreement is to be construed
in accordance with and governed by the federal law of the United States of
America and the internal laws of the State of New York without giving effect to
any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of New York to the rights
and duties of the parties. Each of the parties submits to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York State court sitting in New York City for purposes
of all legal proceedings arising out of or relating to this Agreement and the
transactions contemplated hereby. Each of the parties irrevocably waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of the venue of any such proceeding brought in such a court and
any claim that any such proceeding brought in such a court has been brought in
an inconvenient forum.
          SECTION 5.10. Amendment; Waiver; Certain Actions Following Dissolution
Transactions. This Agreement may not be amended or modified by the parties,
except by an instrument in writing signed by each of the parties (or following
completion of the Dissolution Transactions, by the Company and at least three of
the Managing Members); provided, however, that notwithstanding the foregoing,
any amendment to Section 3.01, Section 3.02 or Section 5.10 of this Agreement
which will materially and adversely affect the rights of any third party
beneficiary hereunder must receive the prior written consent of the Majority in
Interest of the Purchasers, which consent shall not be unreasonably withheld or
delayed. Any provision of this Agreement may only be waived at any time by an
instrument signed in writing by the party entitled to the benefit thereof.
Except as specifically provided herein, the failure or delay of any party to
enforce at any time any of the provisions of this Agreement shall in no way be
construed to be a waiver of any such provision, nor in any way to affect the
validity of this Agreement or any part hereof or the right of such party
thereafter to enforce each and every such provision. No waiver of any breach of
or non-compliance with this Agreement shall be held to be a waiver of any other
or subsequent breach or non-compliance. Following the completion of the
Dissolution Transactions, any action or consent otherwise required to be taken
under this Agreement by any Holdings Party may be taken by action of any three
of the Managing Members.

13



--------------------------------------------------------------------------------



 



          SECTION 5.11. Specific Enforcement. The parties hereto agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions hereof in any court of the United
States or any state having jurisdiction, this being in addition to any other
remedy to which they are entitled at law or in equity.
          SECTION 5.12. Severability. Any term or provision of this Agreement
that is held invalid or unenforceable in any jurisdiction by a court of
competent jurisdiction will, as to that jurisdiction, be ineffective to the
extent of such invalidity or unenforceability without rendering invalid or
unenforceable the remaining terms and provisions of this Agreement or affecting
the validity or enforceability of any of the terms or provisions of this
Agreement in any other jurisdiction.
          SECTION 5.13. Further Assurances. The Company and the Holdings Parties
will use all reasonable efforts to cooperate with each other in connection with
the Conversion and the Dissolution Transactions, and shall promptly take such
actions as are necessary or appropriate to consummate the Conversion and the
Dissolution Transactions. The Holdings Parties shall use all reasonable efforts
to provide any information requested by the Company for any regulatory
application or filing made or approval sought for the transactions contemplated
by the Stock Purchase Agreement.
          SECTION 5.14. Successors and Assigns;. Except as otherwise expressly
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the successors, permitted assigns, heirs, executors and
administrators of the parties hereto. Except as contemplated by Section 3.06,
this Agreement may not be assigned by a party without the prior written consent
of the other party (and any purported assignment without such consent shall be
void and without effect). Nothing in this Agreement, express or implied, is
intended to confer on any Person other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except that the provisions of
Article IV are intended to be for the benefit of, and shall be enforceable by,
each indemnified party described therein, the provisions of Section 4.05 are
also intended to be for the benefit of, and shall be enforceable by, any other
Person referenced therein from whom an indemnified party may have rights to
indemnification, and the Purchasers are intended third party beneficiaries of
Section 3.01 and Section 3.02 of this Agreement pursuant to Section 5.07.
[Remainder of this page intentionally left blank]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.

            DORAL FINANCIAL CORPORATION
      By:           Name:           Title:      

            DORAL HOLDINGS DELAWARE, LLC
      By:   Doral Holdings L.P., its managing member    

            By:   Doral GP Ltd., its general partner    

            By           Name:           Title:      

            DORAL HOLDINGS L.P.
      By:   Doral GP Ltd, its general partner    

            By:           Name:           Title:      

            DORAL GP LTD
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



Exhibit A: Preferred Stock Certificate of Designations

 



--------------------------------------------------------------------------------



 



Exhibit B: Stock Purchase Agreement

 